Order entered October 25, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-01196-CV

                          WANDA LEE BOWLING, Appellant

                                            V.

                LESTER JOHN DAHLHEIMER, JR., ET AL., Appellees

                    On Appeal from the 469th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 469-51274-2015

                                        ORDER
      On the Court’s own motion, we ORDER the appeal docketed as appellate cause number

05-16-01202-CV CONSOLIDATED into the appeal docketed as appellate cause number 05-16-

01196-CV. We DIRECT the Clerk of this Court to transfer all papers from appellate cause

number 05-16-01202-CV to appellate cause number 05-16-01196-CV.         Henceforth, all

documents shall bear appellate cause number 05-16-01196-CV.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE